Exhibit 10.6

EXECUTION VERSION

 

 

COLLATERAL AGREEMENT

dated and effective as of

April 15, 2014

among

MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC.,

MOMENTIVE PERFORMANCE MATERIALS INC.,

each Subsidiary Loan Party party hereto

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions    SECTION 1.01.    Credit Agreement
     2    SECTION 1.02.    Other Defined Terms      2    ARTICLE II    Pledge of
Securities    SECTION 2.01.    Pledge      6    SECTION 2.02.    Delivery of the
Pledged Collateral      8    SECTION 2.03.    Representations, Warranties and
Covenants      9    SECTION 2.04.    Registration in Nominee Name; Denominations
     11    SECTION 2.05.    Voting Rights; Dividends and Interest, Etc      11
   SECTION 2.06.    Unlimited Corporate Entities      13    ARTICLE III   
Security Interests in Other Personal Property    SECTION 3.01.    Security
Interest      14    SECTION 3.02.    Representations and Warranties      17   
SECTION 3.03.    Covenants      19    SECTION 3.04.    Other Actions      21   
SECTION 3.05.    Covenants Regarding Patent, Trademark and Copyright Collateral
     22    ARTICLE IV    Remedies    SECTION 4.01.    Remedies Upon Default     
24    SECTION 4.02.    Application of Proceeds      25    SECTION 4.03.   
Securities Act, Etc      26    ARTICLE V    Miscellaneous    SECTION 5.01.   
Notices      27    SECTION 5.02.    Security Interest Absolute      27   

 

i



--------------------------------------------------------------------------------

SECTION 5.03.    Limitation By Law      28    SECTION 5.04.    Binding Effect;
Several Agreements      28    SECTION 5.05.    Successors and Assigns      28   
SECTION 5.06.    Collateral Agent’s Fees and Expenses; Indemnification      28
   SECTION 5.07.    Collateral Agent Appointed Attorney-in-Fact      29   
SECTION 5.08.    Governing Law      30    SECTION 5.09.    Waivers; Amendment   
  30    SECTION 5.10.    WAIVER OF JURY TRIAL      31    SECTION 5.11.   
Severability      31    SECTION 5.12.    Counterparts      31    SECTION 5.13.
   Headings      31    SECTION 5.14.    Jurisdiction; Consent to Service of
Process      32    SECTION 5.15.    Termination or Release      32   
SECTION 5.16.    Additional Subsidiary Loan Parties      33    SECTION 5.17.   
ABL Loan Documents      33    SECTION 5.18.    General Authority of the
Collateral Agent      34    SECTION 5.19.    Right of Set-off      34   
SECTION 5.20.    Conflicts      34   

 

ii



--------------------------------------------------------------------------------

Schedules    Schedule I    Subsidiary Loan Parties Schedule II    Commercial
Tort Claims Schedule III    Pledged Stock; Pledged Debt Securities Schedule IV
   Intellectual Property Schedule V    Filing Offices Exhibits    Exhibit I   
Form of Supplement to the Collateral Agreement

 

iii



--------------------------------------------------------------------------------

This COLLATERAL AGREEMENT, dated and effective as of April 15, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is among MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC., a Delaware
corporation (“Holdings”), MOMENTIVE PERFORMANCE MATERIALS INC., a Delaware
corporation (“Intermediate Holdings”), each Subsidiary listed on Schedule I
hereto and each Subsidiary that becomes a party hereto pursuant to Section 5.16
hereof (each, a “Subsidiary Loan Party”) and JPMORGAN CHASE BANK, N.A.
(“JPMorgan”), as collateral agent (in such capacity, together with its
successors and assigns in such capacity, the “Collateral Agent”) for the Secured
Parties.

PRELIMINARY STATEMENTS

Reference is made to (i) the Senior Secured Debtor-in-Possession Term Loan
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Holdings,
Intermediate Holdings, Momentive Performance Materials USA Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto,
JPMorgan, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Administrative Agent”)
and as Collateral Agent, and the other parties named therein, and (ii) the DIP
Financing Intercreditor Agreement, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “DIP
Intercreditor Agreement”), among the Collateral Agent, JPMorgan, as ABL-Priority
Collateral Agent, Holdings, Intermediate Holdings, the Borrower and the other
Subsidiaries of Intermediate Holdings party thereto.

Pursuant to the terms and subject to the conditions set forth in the Credit
Agreement, the Lenders have agreed to extend credit to the Borrower. The
obligations of the Borrower under the Credit Agreement are guaranteed by
Holdings, Intermediate Holdings and the Subsidiary Loan Parties.

Holdings, Intermediate Holdings and the Subsidiary Loan Parties will derive
substantial benefits from the transactions contemplated by the Credit Agreement.
Pursuant to the Credit Agreement, the Pledgors have agreed to grant a security
interest in the Collateral for the benefit of the Collateral Agent (for the
ratable benefit of the Secured Parties) to secure the payment and performance of
the Obligations, subject to the terms hereof and of the Intercreditor
Agreements, including with respect to the relative rights and priorities in
respect of the Collateral.



--------------------------------------------------------------------------------

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the respective meanings assigned thereto in
the Credit Agreement. All terms defined in the New York UCC and not defined in
this Agreement or the Credit Agreement shall have the meanings specified
therein. The term “instrument” shall have the meaning specified in Article 9 of
the New York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABL-Priority Collateral Agent” means JPMorgan, in its capacity as collateral
agent for the ABL Obligations, together with its successors and assigns in such
capacity.

“ABL Obligations” has the meaning assigned to such term in the DIP Intercreditor
Agreement.

“ABL-Priority Collateral” has the meaning assigned to such term in the DIP
Intercreditor Agreement.

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account.

“Administrative Agent” has the meaning assigned to such term in the preliminary
statements of this Agreement.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Applicable Agent” means, (i) with respect to the Non-ABL Priority Collateral,
the Collateral Agent and (ii) with respect to the ABL-Priority Collateral, the
ABL-Priority Collateral Agent.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01.

“Borrower” has the meaning assigned to such term in the preliminary statements
of this Agreement.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

 

2



--------------------------------------------------------------------------------

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyright now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including, without limitation, any such rights that such Pledgor has the right
to license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Copyright
License”, any third party licensor): (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise; (b) all registrations and
applications for registration of any such Copyright in the United States or any
other country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office and the
right to obtain all renewals thereof, including those listed on Schedule IV;
(c) all claims for, and rights to sue for, past or future infringements of any
of the foregoing; and (d) all income, royalties, damages and payments now or
hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statements of this Agreement.

“Designated Secured Cash Management Agreement” means a Secured Cash Management
Agreement that is designated by Intermediate Holdings (in a form of a
certificate executed by a Responsible Officer of Intermediate Holdings and
delivered to the Administrative Agent) to be a “Designated Secured Cash
Management Agreement” under the Credit Agreement and under the other Loan
Documents.

“Designated Secured Hedge Agreement” means a Secured Hedge Agreement that is
designated by Intermediate Holdings (in a form of a certificate executed by a
Responsible Officer of Intermediate Holdings and delivered to the Administrative
Agent) to be a “Designated Secured Hedge Agreement” under the Credit Agreement
and under the other Loan Documents.

“Designated Securities” means any securities the granting of a security interest
in which would require separate financial statements of a Subsidiary to be filed
with the SEC (or any other government agency), pursuant to Rule 3-16 of
Regulation S-X under the Securities Act and the Exchange Act (or any successor
regulation or any other law, rule or regulation), but only for so long as, and
only to the extent, necessary not to be subject to such requirement.

“DIP ABL Credit Agreement” means the Amended and Restated Senior Secured
Debtor-in-Possession and Exit Credit Agreement, dated as of the date hereof,
among Holdings, Intermediate Holdings, the Borrower, as U.S. borrower, Momentive
Performance Materials GmbH and Momentive Performance Materials Quartz GmbH, as

 

3



--------------------------------------------------------------------------------

German borrowers, Momentive Performance Materials Nova Scotia ULC, as Canadian
borrower, the lenders from time to time party thereto and JPMorgan, as
administrative agent and collateral agent, as amended, restated, supplemented or
otherwise modified from time to time.

“DIP Intercreditor Agreement” has the meaning assigned to such term in the
preliminary statements of this Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 4.03.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Pledgor to secure
payment by an Account Debtor of any of the Accounts.

“Holdings” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Pledgor, including,
inventions, designs, Patents, Copyrights, Trademarks, Patent Licenses, Copyright
Licenses, Trademark Licenses, trade secrets, domain names, confidential or
proprietary technical and business information, know-how, show-how or other data
or information and all related documentation.

“Intercreditor Agreements” means each of the DIP Intercreditor Agreement and any
other intercreditor agreement entered into in compliance with the Credit
Agreement.

“Intermediate Holdings” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Japan Acquisition Co.” means Momentive Performance Materials Japan LLC and any
successor thereto.

“Japanese Intercompany Notes” means, collectively, (i) the note issued by Japan
Acquisition Co. to Juniper Bond Holdings I LLC in an original principal amount
of $210,000,000, (ii) the note issued by Japan Acquisition Co. to Juniper Bond
Holdings II LLC in an original principal amount of $210,000,000, (iii) the note
issued by Japan Acquisition Co. to Juniper Bond Holdings III LLC in an original
principal amount of $210,000,000 and (iv) the note issued by Japan Acquisition
Co. to Juniper Bond Holdings IV LLC in an original principal amount of
$210,000,000.

 

4



--------------------------------------------------------------------------------

“JPMorgan” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-ABL Priority Collateral” has the meaning assigned to such term in the DIP
Intercreditor Agreement.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including, without
limitation, any such rights that such Pledgor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Patent License”,
any third party licensor): (a) all letters patent of the United States or the
equivalent thereof in any other country, and all applications for letters patent
of the United States or the equivalent thereof in any other country, including
those listed on Schedule IV, (b) all reissues, continuations, divisions,
continuations-in-part or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein, (c) all claims for, and rights to sue for, past or
future infringements of any of the foregoing and (d) all income, royalties,
damages and payments now or hereafter due and payable with respect to any of the
foregoing, including damages and payments for past or future infringement
thereof.

“Permitted Liens” means, with respect to any asset, Liens that are permitted to
exist on such asset by Section 6.02 of the Credit Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 2.01.

“Pledgor” means any of Holdings, Intermediate Holdings or any Subsidiary Loan
Party.

“Security Interest” has the meaning assigned to such term in Section 3.01.

 

5



--------------------------------------------------------------------------------

“Subsidiary Loan Party” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including, without limitation, any such rights that such
Pledgor has the right to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Trademark
License”, any third party licensor): (a) all trademarks, service marks,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations thereof (if any), and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof (except for “intent-to-use” applications for
trademark or service mark registrations filed pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment to Allege Use or a
Statement of Use under Sections 1(c) and 1(d) of Lanham Act has been filed, to
the extent, if any, that any assignment of an “intent-to-use” application prior
to such filing would violate the Lanham Act), and all renewals thereof,
including those listed on Schedule IV, (b) all goodwill associated therewith or
symbolized thereby, (c) all claims for, and rights to sue for, past or future
infringements of any of the foregoing and (d) all income, royalties, damages and
payments now or hereafter due and payable with respect to any of the foregoing,
including damages and payments for past or future infringement thereof.

“ULC” has the meaning assigned to such term in Section 2.06.

“ULC Interests” has the meaning assigned to such term in Section 2.06.

ARTICLE II

Pledge of Securities

SECTION 2.01. Pledge. Subject to the last paragraph of Section 3.01(a), as
security for the payment or performance, as the case may be, in full of the
Obligations, each Pledgor hereby (except in the case of ULC Interests) assigns
and pledges to the Collateral Agent, its successors and permitted assigns, for
the ratable benefit of the Secured Parties, and hereby grants to the Collateral
Agent, its successors and permitted assigns, for the ratable benefit of the
Secured Parties, a security interest in all of such Pledgor’s right, title and
interest in, to and under:

(a) the Equity Interests directly owned by it (which such Equity Interests
constituting Pledged Stock shall be listed on Schedule III) and any other Equity
Interests obtained in the future by such Pledgor and any certificates
representing all such

 

6



--------------------------------------------------------------------------------

Equity Interests (the “Pledged Stock”); provided that the Pledged Stock shall
not include (i) (A) more than 65% of the issued and outstanding voting Equity
Interests of any “first tier” Foreign Subsidiary directly owned by such Pledgor,
(B) more than 65% of the issued and outstanding voting Equity Interests of any
“first tier” Qualified CFC Holding Company directly owned by such Pledgor,
(C) any issued and outstanding Equity Interests of any Foreign Subsidiary that
is not a “first tier” Foreign Subsidiary, or (D) any issued and outstanding
Equity Interests of any Qualified CFC Holding Company that is not a “first tier”
Qualified CFC Holding Company, (ii) to the extent applicable law requires that a
subsidiary of such Pledgor issue directors’ qualifying shares, such shares or
nominee or other similar shares, (iii) any Equity Interests in a person acquired
after the DIP Closing Date in accordance with the Credit Agreement if, and to
the extent that, (A) with respect to contractual obligations, such Equity
Interests constitute less than 100% of all applicable Equity Interests of such
person and the persons holding the remainder of such Equity Interests are not
Affiliates, (B) granting a security interest in such Equity Interests would
violate applicable law or a contractual obligation binding on such Equity
Interests and (C) with respect to contractual obligations, such obligation
existed at the time of the acquisition of such Equity Interests and was not
created or made binding on such Equity Interests in contemplation of or in
connection with the acquisition of such person, (iv) any Equity Interests of a
person that is not directly or indirectly a Subsidiary of Holdings, (v) any
Designated Securities or (vi) any Equity Interests, whether now owned or
hereafter acquired, that constitute Excluded Property or otherwise with respect
to which the Collateral and Guarantee Requirement or the other paragraphs of
Section 5.10 of the Credit Agreement need not be satisfied by reason of
Section 5.10(f) of the Credit Agreement;

(b) (i) the debt securities currently issued to any Pledgor (which such debt
securities constituting Pledged Debt Securities shall be listed on
Schedule III), (ii) any debt obligations in the future issued to such Pledgor
having, in the case of each instance of debt securities, an aggregate principal
amount in excess of $5.0 million, and (iii) the certificates, promissory notes
and any other instruments, if any, evidencing such debt obligations (the
“Pledged Debt Securities” and, together with the property described in clauses
(b)(i) and (ii) above, the “Pledged Debt”); provided that the Pledged Debt shall
exclude (1) the Japanese Intercompany Notes, (2) any Designated Securities and
(3) any debt obligations or securities that constitute Excluded Property or
otherwise with respect to which the Collateral and Guarantee Requirement or the
other paragraphs of Section 5.10 of the Credit Agreement need not be satisfied
by reason of Section 5.10(f) of the Credit Agreement;

(c) subject to Section 2.05, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other proceeds received in respect of the Pledged Stock and the Pledged
Debt;

(d) subject to Section 2.05, all rights and privileges of such Pledgor with
respect to the Pledged Stock, Pledged Debt and other property referred to in
clause (c) above; and

 

7



--------------------------------------------------------------------------------

(e) all proceeds of any of the foregoing (the Pledged Stock, Pledged Debt and
other property referred to in clauses (c) through (e) being collectively
referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

SECTION 2.02. Delivery of the Pledged Collateral. (a) Each Pledgor agrees
promptly to deliver or cause to be delivered to the Applicable Agent, for the
ratable benefit of the Secured Parties, any and all Pledged Securities to the
extent such Pledged Securities are either (i) Equity Interests in Subsidiaries
of Holdings or (ii) in the case of promissory notes or other instruments
evidencing Indebtedness, are required to be delivered pursuant to paragraph
(b) of this Section 2.02. If any Pledged Stock that is uncertificated on the
date hereof shall hereinafter become certificated, the applicable Pledgor shall
promptly cause the certificate or certificates representing such Pledged Stock
to be delivered to the Applicable Agent, together with accompanying stock powers
or other documentation required by Section 2.02(c). None of the Pledgors shall
permit any party other than the Applicable Agent to “control” (for purposes of
Section 8-106 of the New York UCC (or any analogous provision of the Uniform
Commercial Code in effect in the jurisdiction whose law applies)) any
uncertificated securities that constitute Pledged Collateral.

(b) Subject to Section 5.10 of the Credit Agreement, to the extent any
Indebtedness for borrowed money constitutes Pledged Collateral (other than
(i) intercompany current liabilities incurred in the ordinary course of business
in connection with the cash management operations of Intermediate Holdings and
its Subsidiaries and (ii) to the extent that a pledge of such promissory note or
instrument would violate applicable law) owed to any Pledgor by Intermediate
Holdings or any Subsidiary is evidenced by a promissory note, such Pledgor shall
cause such promissory note to be pledged and delivered to the Applicable Agent,
for the ratable benefit of the Secured Parties, pursuant to the terms hereof. To
the extent any such promissory note is a demand note, each Pledgor party thereto
agrees, if requested by the Applicable Agent, to immediately demand payment
thereunder upon an Event of Default unless such demand would not be commercially
reasonable or would otherwise expose Pledgor to liability to the maker.

(c) Upon delivery to the Applicable Agent, (i) any Pledged Securities required
to be delivered pursuant to the foregoing paragraphs (a) and (b) of this
Section 2.02 shall be accompanied by stock powers or note powers, as applicable,
duly executed in blank or other instruments of transfer reasonably satisfactory
to the Applicable Agent and by such other instruments and documents as the
Applicable Agent may reasonably request and (ii) all other property comprising
part of the Pledged Collateral delivered pursuant to the terms of this Agreement
shall be accompanied to the extent necessary to perfect the security interest in
or allow realization on the Pledged

 

8



--------------------------------------------------------------------------------

Collateral by proper instruments of assignment duly executed by the applicable
Pledgor and such other instruments or documents (including issuer
acknowledgements in respect of uncertificated securities) as the Applicable
Agent may reasonably request. Each delivery of Pledged Securities shall be
accompanied by a schedule describing the securities, which schedule shall be
attached hereto under Schedule III (or a supplement to Schedule III, as
applicable) and made a part hereof; provided that failure to attach any such
schedule hereto shall not affect the validity of such pledge of such Pledged
Securities. Each schedule so delivered shall supplement any prior schedules so
delivered.

SECTION 2.03. Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Collateral Agent,
for the ratable benefit of the Secured Parties, that:

(a) subject to the exclusions set forth in Sections 2.01(a) and (b),
Schedule III correctly sets forth, as of the date hereof, the percentage of the
issued and outstanding units of each class of the Equity Interests of the issuer
thereof represented by the Pledged Stock and includes (i) all Equity Interests
pledged hereunder and (ii) all debt securities and promissory notes or
instruments evidencing Indebtedness, in each case under this clause (ii),
pledged hereunder and in an aggregate principal amount in excess of $5.0
million;

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a Subsidiary of Holdings
or an Affiliate of any such Subsidiary, to the best of each Pledgor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and
(i) in the case of Pledged Stock, are fully paid and nonassessable (subject to
the assessability of the shares of a ULC) and (ii) in the case of Pledged Debt
Securities (solely with respect to Pledged Debt Securities issued by a person
that is not a Subsidiary of Holdings or an Affiliate of any such Subsidiary, to
the best of each Pledgor’s knowledge) are legal, valid and binding obligations
of the issuers thereof, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding at law or in equity) and an
implied covenant of good faith and fair dealing;

(c) except for the security interests granted hereunder (or otherwise permitted
under the Loan Documents), each Pledgor (i) is and, subject to any transfers
made in compliance with the Credit Agreement, will continue to be the direct
owner, beneficially and of record, of the Pledged Collateral indicated on
Schedule III as owned by such Pledgor, (ii) holds the same free and clear of all
Liens, other than Permitted Liens, (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral, other than pursuant to a
transaction permitted by the Credit Agreement and other than Permitted Liens,
and (iv) subject to the rights of such Pledgor under the Loan Documents to
dispose of Pledged Collateral, will use commercially reasonable efforts to
defend its title or interest thereto or therein against any and all Liens (other
than Permitted Liens), however arising, of all persons;

 

9



--------------------------------------------------------------------------------

(d) other than as set forth in the Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents, the
DIP ABL Credit Agreement, the Notes or securities laws generally, or, in the
case of shares of a ULC, any requirement that transfers of such shares be
approved by the directors of the ULC, or otherwise permitted to exist pursuant
to the terms of the Credit Agreement, the DIP ABL Credit Agreement or the Notes,
the Pledged Stock (other than partnership interests) is and will continue to be
freely transferable and assignable, and none of the Pledged Stock is or will be
subject to any option, right of first refusal, shareholders agreement, charter,
by-law or articles of association provisions or contractual restriction of any
nature, other than restrictions on transfer in the articles of association of a
ULC, that might prohibit, impair, delay or otherwise affect the pledge of such
Pledged Stock hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) other than as set forth in the Credit Agreement, or the schedules thereto,
no consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (or the transfer of the Pledged Securities upon a foreclosure thereof
(other than compliance with any securities law applicable to the transfer of
securities, or, in the case of shares of a ULC, any requirement that transfers
of such shares be approved by the directors of the ULC)), in each case other
than such as have been obtained and are in full force and effect;

(g) by virtue of the execution and delivery by the Pledgors of this Agreement
and the Intercreditor Agreements, when any Pledged Securities (including Pledged
Stock of any Domestic Subsidiary or any Qualified CFC Holding Company) are
delivered to the Applicable Agent, for the ratable benefit of the Secured
Parties, in accordance with this Agreement and the DIP Intercreditor Agreement
and a financing statement naming the Collateral Agent as the secured party and
covering the Pledged Collateral to which such Pledged Securities relate is filed
in the appropriate filing office, the Collateral Agent will obtain, for the
ratable benefit of the Secured Parties, a legal, valid and perfected lien upon
and security interest in such Pledged Collateral under the New York UCC, subject
only to Permitted Liens, as security for the payment and performance of the
Obligations;

(h) each Pledgor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder and consents to
such security interest and, subject to the terms of the DIP Intercreditor
Agreement, agrees to transfer record ownership of the securities issued by it in
connection with any request by the Applicable Agent; and

(i) each Pledgor consents to the grant by each other Pledgor of the security
interests granted hereby and to the transfer of the Pledged Stock to the
Applicable Agent or its designee following an Event of Default and to the
substitution of the Applicable Agent or its designee or the purchaser upon any
foreclosure sale as the holder and beneficial owner of such Pledged Stock.

 

10



--------------------------------------------------------------------------------

SECTION 2.04. Registration in Nominee Name; Denominations. The Applicable Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities (other than Pledged Securities that
are ULC Interests) in the name of the applicable Pledgor, endorsed or assigned
in blank or in favor of the Applicable Agent or, if an Event of Default shall
have occurred and be continuing, in its own name as pledgee or the name of its
nominee (as pledgee or as sub-agent). Upon the occurrence and during the
continuance of an Event of Default, each Pledgor will promptly give to the
Applicable Agent copies of any notices or other communications received by it
with respect to Pledged Securities registered in the name of such Pledgor. If an
Event of Default shall have occurred and be continuing, the Applicable Agent
shall have the right to exchange the certificates representing Pledged
Securities (other than Pledged Securities that are ULC Interests) held by it for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement. With respect to Pledged Securities that are ULC Interests, at
any time at which an Event of Default has occurred and is continuing, the
Applicable Agent shall have the right to require the Pledgors to cause the ULC
Interests to be transferred and registered as the Applicable Agent may direct
and each applicable Pledgor covenants that, at the time of any such transfer, it
will provide all required consents and approvals. Each Pledgor shall use its
commercially reasonable efforts to cause any Subsidiary of Holdings that is not
a party to this Agreement to comply with a request by the Applicable Agent,
pursuant to this Section 2.04, to exchange certificates representing Pledged
Securities of such Subsidiary for certificates of smaller or larger
denominations.

SECTION 2.05. Voting Rights; Dividends and Interest, Etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Applicable
Agent shall have given notice to the relevant Pledgors of the Applicable Agent’s
intention to exercise its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement and the
Loan Documents; provided that, except as permitted under the Credit Agreement,
such rights and powers shall not be exercised in any manner that could
materially and adversely affect the rights inuring to a holder of any Pledged
Collateral, the rights and remedies of any of the Collateral Agent or the other
Secured Parties under this Agreement or any Loan Document or the ability of the
Secured Parties to exercise the same. For the avoidance of doubt, nothing in
this subparagraph (i) shall be read to suggest that a Pledgor holding ULC
Interests does not have all of the rights described in Section 2.06.

(ii) Where any Pledged Collateral is registered in the name of the Applicable
Agent, the Applicable Agent shall promptly execute and deliver to each Pledgor,
or cause to be executed and delivered to such Pledgor, all such proxies, powers
of attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

 

11



--------------------------------------------------------------------------------

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Loan Documents and applicable laws; provided that (A) any non-cash
dividends, interest, principal or other distributions, payments or other
consideration in respect thereof, including any rights to receive the same to
the extent not so distributed or paid, that would constitute Pledged Securities
to the extent such Pledgor has the rights to receive such Pledged Securities if
they were declared, distributed and paid on the date of this Agreement, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities, received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise or (B) any non-cash dividends and
other distributions paid or payable in respect of any Pledged Securities that
would constitute Pledged Securities to the extent such Pledgor has the rights to
receive such Pledged Securities if they were declared, distributed and paid on
the date of this Agreement, in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid in surplus, shall be and become part of the Pledged Collateral, and, if
received by any Pledgor, shall not be commingled by such Pledgor with any of its
other funds or property but shall be held separate and apart therefrom, shall be
held in trust for the benefit of the Applicable Agent, for the ratable benefit
of the Secured Parties, and shall be forthwith delivered to the Applicable
Agent, for the ratable benefit of the Secured Parties, in the same form as so
received (endorsed in a manner reasonably satisfactory to the Applicable Agent).
For the avoidance of doubt, nothing in this subparagraph (iii) shall be read to
suggest that a Pledgor holding ULC Interests does not have all of the rights
described in Section 2.06.

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Applicable Agent to the relevant Pledgors of the Applicable
Agent’s intention to exercise its rights hereunder, all rights of any Pledgor to
receive dividends, interest, principal or other distributions with respect to
Pledged Securities that are not ULC Interests that such Pledgor is authorized to
receive pursuant to paragraph (a)(iii) of this Section 2.05 shall cease, and all
such rights shall thereupon become vested, for the ratable benefit of the
Secured Parties, in the Applicable Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. All dividends, interest, principal or other
distributions received by any Pledgor contrary to the provisions of this
Section 2.05 shall not be commingled by such Pledgor with any of its other funds
or property but shall be held separate and apart therefrom, shall be held in
trust for the benefit of the Applicable Agent, for the ratable benefit of the
Secured Parties, and shall be forthwith delivered to the Applicable Agent, for
the ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Applicable Agent). Any and
all money and other property paid over to or received by the Collateral

 

12



--------------------------------------------------------------------------------

Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 4.02. After all Events of Default have been cured or
waived and a Responsible Officer of Intermediate Holdings has delivered to the
Collateral Agent a certificate to that effect, the Collateral Agent shall
promptly repay to each Pledgor (without interest) all dividends, interest,
principal or other distributions that such Pledgor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 2.05 and
that remain in such account. Nothing in this paragraph (b) shall limit any of
the rights of any Pledgor holding Pledged Securities which are ULC Interests to
receive dividends, interest, principal or other distributions, and no such
dividends, interest, principal or other distributions shall become vested or
held in trust for or on behalf of the Applicable Agent.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Applicable Agent to the relevant Pledgors of the Applicable
Agent’s intention to exercise its rights hereunder, all rights of any Pledgor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 2.05 with respect to
Pledged Securities that are not ULC Interests, and the obligations of the
Applicable Agent under paragraph (a)(ii) of this Section 2.05, shall cease, and
all such rights shall thereupon become vested in the Applicable Agent, for the
ratable benefit of the Secured Parties, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers;
provided that the Applicable Agent shall have the right from time to time
following and during the continuance of an Event of Default to permit the
Pledgors to exercise such rights. After all Events of Default have been cured or
waived and a Responsible Officer of Intermediate Holdings has delivered to the
Applicable Agent a certificate to that effect, each Pledgor shall have the right
to exercise the voting and/or consensual rights and powers that such Pledgor
would otherwise be entitled to exercise pursuant to the terms of paragraph
(a)(i) above and the obligations of the Applicable Agent under paragraph
(a)(ii) shall be in effect. Nothing in this paragraph (c) shall limit voting
and/or other consensual rights and powers of any Pledgor holding Pledged
Securities which are ULC Interests, and no such rights shall become vested in
the Applicable Agent pursuant hereto.

SECTION 2.06. Unlimited Corporate Entities. Notwithstanding the grant of
security interest made by a Pledgor in favor of the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, of any
or all of its Pledged Securities, any Pledgor that is the legal or beneficial
holder of, or controls, any shares or other equity interests (“ULC Interests”)
in any unlimited company, unlimited liability company or unlimited liability
corporation existing under the laws of any province of Canada (a “ULC”) pledged
hereunder shall remain the sole registered and/or beneficial owner of such ULC
Interests (and continue, where applicable, to be registered as such) and will
remain so until such time as such ULC Interests are effectively transferred into
the name of the Collateral Agent or any other person on the books and records of
such ULC. Accordingly, such Pledgor shall be entitled to receive and retain for
its own account any dividend on or other distribution, if any, in respect of
such ULC

 

13



--------------------------------------------------------------------------------

Interests and shall have the right to vote such ULC Interests and to control the
direction, management and policies of the issuer of such ULC Interests to the
same extent as such Pledgor would if such ULC Interests were not pledged to the
Collateral Agent pursuant hereto. Nothing in this Agreement or any other
document or agreement among all or some of the parties hereto is intended to, or
shall, constitute the Collateral Agent or any other person as a shareholder of
any ULC until such time as notice is given to such Pledgor and further steps are
taken thereunder so as to register the Collateral Agent or any other person as
the holder of the ULC Interests upon the books of such ULC. To the extent any
provision hereof would have the effect of constituting the Collateral Agent or
any other person as a shareholder or member of a ULC prior to such time, such
provision shall be severed herefrom and ineffective with respect to the ULC
Interests of such ULC without otherwise invalidating or rendering unenforceable
this Agreement or invalidating or rendering unenforceable such provision insofar
as it relates to Pledged Stock which are not ULC Interests. Except upon the
exercise of rights to sell or otherwise dispose of ULC Interests following the
occurrence and during the continuance of an Event of Default hereunder and the
giving of notice to which has not been withdrawn, no Pledgor shall cause or
permit, or enable any ULC in which it holds ULC Interests to cause or permit,
the Collateral Agent to: (a) be registered as a shareholder or member of such
ULC; (b) have any notation entered in its favor in the share register or other
equity register of such ULC; (c) be held out as a shareholder or member of such
ULC; (d) receive, directly or indirectly, any dividends, property or other
distributions from such ULC by reason of the Collateral Agent holding a security
interest in such ULC; or (e) act as a shareholder or member of such ULC, or
exercise any rights of a shareholder or member of such ULC, including the right
to attend a meeting of, or to vote the shares or other ULC Interests of, such
ULC.

ARTICLE III

Security Interests in Other Personal Property

SECTION 3.01. Security Interest. (a) Subject to the last paragraph of this
Section 3.01(a), as security for the payment or performance when due (whether at
the stated maturity, by acceleration or otherwise), as the case may be, in full
of the Obligations, each Pledgor hereby assigns and pledges to the Collateral
Agent, its successors and permitted assigns, for the ratable benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
permitted assigns, for the ratable benefit of the Secured Parties, a security
interest (the “Security Interest”) in all right, title and interest in or to any
and all of the following assets and properties now owned or at any time
hereafter acquired by such Pledgor or in which such Pledgor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash, deposit accounts and securities accounts;

 

14



--------------------------------------------------------------------------------

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles, including Intellectual Property;

(vii) all Instruments;

(viii) all Inventory and all other Goods not otherwise described above;

(ix) all Investment Property (other than ULC Interests);

(x) all Letter of Credit Rights;

(xi) all Commercial Tort Claims as described on Schedule II hereto;

(xii) all other personal property not otherwise described above (except for ULC
Interests and property specifically excluded from any defined term used in any
of the foregoing clauses);

(xiii) all books and records pertaining to the Article 9 Collateral; and

(xiv) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing, other than ULC Interests, and all
collateral security and guarantees given by any person with respect to any of
the foregoing.

Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, this Agreement shall not constitute a grant of a security interest by
any Pledgor in (and the Article 9 Collateral shall not include) (a) any vehicle
covered by a certificate of title or ownership, (b) any assets owned on or
acquired after the Closing Date, to the extent that, and for long as, granting a
security interest in such assets would violate applicable law or a contractual
obligation binding on such assets that existed at the time of the acquisition
thereof and was not created or made binding on such assets in contemplation of
or in connection with the acquisition of such assets; provided that, if any such
contractual restrictions are waived or eliminated and any such assets are
pledged as collateral to secure any ABL Obligations, such assets shall not be
excluded pursuant to this clause (b), (c) any property excluded from the
definition of Pledged Collateral pursuant to Section 2.01, including, without
limitation, any Designated Securities, (d) any Letter of Credit Rights to the
extent any Pledgor is required by applicable law to apply the proceeds of a
drawing of such Letter of Credit for a specified purpose, (e) any Pledgor’s
right, title or interest in any license, contract or agreement to which such
Pledgor is a party or any of its right, title or interest thereunder to the
extent, but only to the extent, that such a grant would, under the terms of such
license, contract or agreement, result in a breach of the terms of, or
constitute a default under, or result in

 

15



--------------------------------------------------------------------------------

the abandonment, invalidation or unenforceability of, that license, contract or
agreement to which such Pledgor is a party (other than to the extent that any
such term would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408
or 9-409 of the New York UCC or any other applicable law (including, without
limitation, Title 11 of the United States Code) or principles of equity);
provided that, immediately upon the ineffectiveness, lapse or termination of any
such provision, the Article 9 Collateral shall include, and such Pledgor shall
be deemed to have granted a security interest in, all such rights and interests
as if such provision had never been in effect, (f) any Equipment owned by any
Pledgor that is subject to a purchase money lien or a Capital Lease Obligation
if the contract or other agreement in which such Lien is granted (or the
documentation providing for such Capital Lease Obligation) prohibits or requires
the consent of any person other than the Pledgors as a condition to the creation
of any other security interest on such Equipment, (g) any intent-to-use United
States trademark applications for which an amendment to alleged use or statement
of use has not been filed under 15 U.S.C. §1051(c) or 15 U.S.C. §1051(d),
respectively, or, if filed, has not been deemed in conformance with 15 U.S.C.
§1051(a) or examined and accepted by the United States Patent and Trademark
Office, (h) any assets that would otherwise constitute ABL- Priority Collateral
that are not pledged to secure any ABL Obligations or (i) any assets, whether
now owned or hereafter acquired, that constitute Excluded Property or otherwise
with respect to which the Collateral and Guarantee Requirement or the other
paragraphs of Section 5.10 of the Credit Agreement need not be satisfied by
reason of Section 5.10(f) of the Credit Agreement.

(b) Each Pledgor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that contain the information required
by Article 9 of the Uniform Commercial Code of each applicable jurisdiction for
the filing of any financing statement or amendment, including (i) whether such
Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates and (iii) a description of
collateral that describes such property in any other manner as the Collateral
Agent may reasonably determine is necessary or advisable to ensure the
perfection of the security interest in the Article 9 Collateral granted under
this Agreement, including describing such property as “all assets” or “all
property”. Each Pledgor agrees to provide such information to the Collateral
Agent promptly upon request.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office)
such documents as may be reasonably necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by any Pledgor, without the signature of such Pledgor, and
naming any Pledgor or the Pledgors as debtors and the Collateral Agent as
secured party.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Pledgor with respect to or arising out of the
Article 9 Collateral.

 

16



--------------------------------------------------------------------------------

SECTION 3.02. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person other than any
consent or approval that has been obtained and is in full force and effect or
has otherwise been disclosed herein or in the Credit Agreement and the schedules
thereto.

(b) Except as required or permitted by Section 5.10 of the Credit Agreement to
be provided in the future, the Uniform Commercial Code financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations containing a description of the Article 9 Collateral
that have been prepared for filing in each governmental, municipal or other
office specified in Schedule V hereto constitute all the filings, recordings and
registrations (other than additional filings required to be made in the United
States Patent and Trademark Office and the United States Copyright Office in
order to perfect the Security Interest in Article 9 Collateral consisting of
United States Patents, United States registered Trademarks and United States
registered Copyrights) that are necessary to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Collateral Agent (for the ratable benefit of the Secured Parties)
in respect of all Article 9 Collateral in which the Security Interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments. Except as required or permitted by Section 5.10 of the Credit
Agreement to be provided in the future, each Pledgor represents and warrants
that a fully executed agreement in the form hereof (or a short form hereof which
form shall be reasonably acceptable to the Collateral Agent) containing a
description of all Article 9 Collateral consisting of material Intellectual
Property with respect to United States issued Patents (and Patents for which
United States registration applications are pending), United States registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered Copyrights (and Copyrights for which
United States registration applications are pending) has been or, within 15 days
of the date hereof, will be, delivered to the Collateral Agent for recording
with the United States Patent and Trademark Office and the United States
Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or

 

17



--------------------------------------------------------------------------------

17 U.S.C. § 205 and the regulations thereunder, as applicable, and otherwise as
may be reasonably requested by the Collateral Agent, to protect the validity of
and to establish a legal, valid and perfected security interest in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, in respect of
all Article 9 Collateral consisting of such material Intellectual Property in
which a security interest may be perfected by recording with the United States
Patent and Trademark Office and the United States Copyright Office, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration with respect to the Security Interest in the Intellectual
Property is necessary (other than the Uniform Commercial Code financing
statements referred to above and other than such actions as are necessary to
perfect the Security Interest with respect to any Article 9 Collateral
consisting of Patents, Trademarks and Copyrights acquired or developed after the
date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) except
as required or permitted by Section 5.10 of the Credit Agreement to be provided
in the future, a security interest that shall be perfected in all Article 9
Collateral in which a security interest may be perfected upon the receipt and
recording of this Agreement (or a short form hereof) with the United States
Patent and Trademark Office and the United States Copyright Office upon the
making of such filings with such office, in each case, as applicable, with
respect to Article 9 Collateral consisting of material Intellectual Property.
Subject to the Intercreditor Agreements, the Security Interest is and shall be
prior to any other Lien on any of the Article 9 Collateral other than Permitted
Liens (excluding Second-Priority Liens and the Liens securing the ABL
Obligations that are subordinated to the Liens securing the Obligations in
respect of the Non-ABL Priority Collateral) or Liens arising by operation of
law.

(d) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens. Subject to the Intercreditor Agreements, none
of the Pledgors has filed or consented to the filing of (i) any financing
statement or analogous document under the Uniform Commercial Code or any other
applicable laws covering any Article 9 Collateral, (ii) any assignment in which
any Pledgor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with the United States
Patent and Trademark Office or the United States Copyright Office or (iii) any
assignment in which any Pledgor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Permitted Liens.

 

18



--------------------------------------------------------------------------------

(e) None of the Pledgors holds any Commercial Tort Claim individually in excess
of $5.0 million as of the date hereof except as indicated on Schedule II.

(f) As of the date hereof, all Accounts owned by the Pledgors have been
originated by the Pledgors and all Inventory owned by the Pledgors has been
produced or acquired by the Pledgors in the ordinary course of business.

SECTION 3.03. Covenants. (a) Each Pledgor agrees to notify the Collateral Agent
promptly in writing of any change (i) in its corporate or organization name,
(ii) in its identity or type of organization or corporate structure, (iii) in
its federal taxpayer identification number or organizational identification
number or (iv) in its jurisdiction of organization. Each Pledgor agrees to
promptly provide the Collateral Agent with certified organizational documents
reflecting any of the changes described in the immediately preceding sentence.
Each Pledgor agrees not to effect or permit any change referred to in the first
sentence of this paragraph (a) unless all filings have been made, or will have
been made within any applicable statutory period, under the Uniform Commercial
Code or otherwise that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Article 9 Collateral in which a security interest
may be perfected by filing, for the ratable benefit of the Secured Parties. Each
Pledgor agrees to promptly notify the Collateral Agent if any material portion
of the Article 9 Collateral owned or held by such Pledgor is damaged or
destroyed.

(b) Subject to the rights of such Pledgor under the Loan Documents to dispose of
Collateral, each Pledgor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Collateral Agent, for the ratable benefit of
the Secured Parties, in the Article 9 Collateral and the priority thereof
against any Lien that is not a Permitted Lien and to defend the priority thereof
against any Second-Priority Liens and the Liens securing the ABL Obligations
that are subordinated to the Liens securing the Obligations in respect of the
Non-ABL Priority Collateral.

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect, defend and perfect the Security
Interest and the rights and remedies created hereby, including, without
limitation, the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement and the granting of the Security
Interest and the filing of any financing statements (including fixture filings)
or other documents in connection herewith or therewith, all in accordance with
the terms hereof and of the Credit Agreement. If any Indebtedness payable under
or in connection with any of the Article 9 Collateral that is in excess of $5.0
million shall be or become evidenced by any promissory note or other instrument,
such note or instrument shall be promptly pledged and delivered to the
Applicable Agent, for the ratable benefit of the Secured Parties, duly endorsed
in a manner reasonably satisfactory to the Applicable Agent.

 

19



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Pledgors, to supplement
this Agreement by supplementing Schedule IV or adding additional schedules
hereto to specifically identify any asset or item that constitutes material
Copyrights, Patents, Trademarks, Copyright Licenses, Patent Licenses or
Trademark Licenses; provided that any Pledgor shall have the right, exercisable
within 30 days after such Pledgor has been notified by the Collateral Agent of
the specific identification of such Article 9 Collateral, to advise the
Collateral Agent in writing of any inaccuracy of the representations and
warranties made by such Pledgor hereunder with respect to such Article 9
Collateral. Each Pledgor agrees that it will use its commercially reasonable
efforts to take such action as shall be necessary such that all representations
and warranties hereunder shall be true and correct in all material respects with
respect to such Article 9 Collateral within 30 days after the date it has been
notified by the Collateral Agent of the specific identification of such
Article 9 Collateral.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Applicable Agent shall have the right to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or Article 9 Collateral in the possession of any third person,
by contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Applicable Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party.

(e) The Applicable Agent may discharge any past due taxes, assessments, charges,
fees, Liens, security interests or other encumbrances at any time levied or
placed on the Article 9 Collateral and that is not a Permitted Lien and may pay
for the maintenance and preservation of the Article 9 Collateral to the extent
any Pledgor fails to do so as required by the Loan Documents or this Agreement,
and each Pledgor jointly and severally agrees to reimburse the Applicable Agent
on demand for any reasonable payment made or any reasonable expense incurred by
the Applicable Agent pursuant to the foregoing authorization; provided, however,
that nothing in this Section 3.03(e) shall be interpreted as excusing any
Pledgor from the performance of, or imposing any obligation on the Applicable
Agent or any Secured Party to cure or perform, any covenants or other promises
of any Pledgor with respect to taxes, assessments, charges, fees, Liens,
security interests or other encumbrances and maintenance as set forth herein or
in the other Loan Documents.

(f) Each Pledgor (rather than the Collateral Agent or any Secured Party) shall
remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral, and each Pledgor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

 

20



--------------------------------------------------------------------------------

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Loan Documents.
None of the Pledgors shall make or permit to be made any transfer of the
Article 9 Collateral and each Pledgor shall remain at all times in possession of
the Article 9 Collateral owned by it (unless delivered to the Applicable Agent
in the case of the Pledged Securities), except as permitted by the Loan
Documents or the DIP Intercreditor Agreement. Notwithstanding the foregoing, if
the Collateral Agent shall have notified the Pledgors that an Event of Default
shall have occurred and be continuing, and during the continuance thereof, the
Pledgors shall not sell, convey, lease, assign, transfer or otherwise dispose of
any Article 9 Collateral (which notice may be given by telephone if promptly
confirmed in writing).

(h) Each Pledgor irrevocably makes, constitutes and appoints the Applicable
Agent (and all officers, employees or agents designated by the Applicable Agent)
as such Pledgor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Pledgor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Pledgor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required by the Loan Documents or to pay any premium in whole or part
relating thereto, the Applicable Agent may, without waiving or releasing any
obligation or liability of the Pledgors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Applicable Agent
reasonably deems advisable. All sums disbursed by the Applicable Agent in
connection with this Section 3.03(h), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Pledgors to the Applicable Agent and shall be additional
Obligations secured hereby.

SECTION 3.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the ratable benefit of the Secured Parties, the Collateral Agent’s security
interest in the Article 9 Collateral, each Pledgor agrees, in each case at such
Pledgor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time own
or acquire any Instruments (other than checks received and processed in the
ordinary course of business) or Tangible Chattel Paper evidencing an amount in
excess of $5.0 million, such Pledgor shall forthwith endorse, assign and deliver
the same to the Applicable Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Applicable Agent may from time to time
reasonably request.

 

21



--------------------------------------------------------------------------------

(b) Investment Property. Except to the extent otherwise provided in Article II,
if any Pledgor shall at any time hold or acquire any Certificated Security
included in the Pledged Collateral, such Pledgor shall forthwith endorse, assign
and deliver the same to the Applicable Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Applicable Agent may from
time to time reasonably specify. If any security of a domestic issuer now owned
or hereafter acquired by any Pledgor is uncertificated and is issued to such
Pledgor or its nominee directly by the issuer thereof, such Pledgor shall
promptly notify the Applicable Agent of such uncertificated securities and, upon
the Applicable Agent’s reasonable request following the occurrence and during
the continuance of an Event of Default, pursuant to an agreement in form and
substance reasonably satisfactory to the Applicable Agent, either (i) cause the
issuer to agree to comply with instructions from the Applicable Agent as to such
security, without further consent of any Pledgor or such nominee, or (ii) cause
the issuer to register the Applicable Agent as the registered owner of such
security.

(c) [Reserved].

(d) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5.0 million,
such Pledgor shall promptly notify the Collateral Agent thereof in a writing
signed by such Pledgor, including a summary description of such claim, and grant
to the Collateral Agent in writing a security interest therein and in the
proceeds thereof, all under the terms and provisions of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Collateral Agent.

SECTION 3.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Credit Agreement: (a) Each Pledgor agrees that it
will not knowingly do any act or omit to do any act (and will exercise
commercially reasonable efforts to prevent its licensees from doing any act or
omitting to do any act) whereby any Patent that is material to the normal
conduct of such Pledgor’s business may become prematurely invalidated,
abandoned, lapsed or dedicated to the public, and agrees that it shall take
commercially reasonable steps with respect to any material products covered by
any such Patent as necessary and sufficient to establish and preserve its rights
under applicable patent laws.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each material Trademark necessary to
the normal conduct of such Pledgor’s business, (i) maintain such Trademark in
full force free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal or foreign registration or
claim of trademark or service mark as required under applicable law and (iv) not
knowingly use or knowingly permit its licensees’ use of such Trademark in
violation of any third-party rights.

(c) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use copyright notice as required under
applicable copyright laws.

 

22



--------------------------------------------------------------------------------

(d) Each Pledgor shall notify the Collateral Agent promptly if it knows that any
Patent, Trademark or Copyright material to the normal conduct of such Pledgor’s
business may imminently become abandoned, lapsed, lost or dedicated to the
public, or of any materially adverse determination or development, excluding
office actions and similar determinations or developments in the United States
Patent and Trademark Office, United States Copyright Office or any court
regarding such Pledgor’s ownership of any such material Patent, Trademark or
Copyright or its right to register or to maintain the same.

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on an annual basis of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office and each
registration of any Trademark or Copyright with the United States Patent and
Trademark Office or the United States Copyright Office filed during the
preceding twelve-month period, in each case to the extent such application or
registration relates to Intellectual Property material to the normal course of
such Pledgor’s business and (ii) upon the reasonable request of the Collateral
Agent, execute and deliver any and all agreements, instruments, documents and
papers to evidence the Collateral Agent’s security interest in such Patent,
Trademark or Copyright.

(f) Each Pledgor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office or the United States Copyright Office with respect to maintaining and
pursuing each material application relating to any Patent, Trademark and/or
Copyright (and obtaining the relevant grant or registration) material to the
normal conduct of such Pledgor’s business and to maintain (i) each issued Patent
and (ii) the registrations of each Trademark and each Copyright that is material
to the normal conduct of such Pledgor’s business, including, when applicable and
necessary in such Pledgor’s reasonable business judgment, timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if any Pledgor believes necessary in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal
conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Pledgor shall promptly notify
the Collateral Agent and shall, if such Pledgor deems it necessary in its
reasonable business judgment, sue and recover any and all damages, and take such
other actions as are reasonable or appropriate under the circumstances.

 

23



--------------------------------------------------------------------------------

ARTICLE IV

Remedies

SECTION 4.01. Remedies Upon Default. In accordance with, and to the extent
consistent with, the terms of the Intercreditor Agreements, the Collateral Agent
may take any action specified in this Section 4.01. Upon the occurrence and
during the continuance of an Event of Default, each Pledgor agrees to deliver
each item of Collateral to the Collateral Agent on demand, and it is agreed that
the Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Pledgors to the Collateral Agent or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or a nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers thereunder cannot be obtained with the
use of commercially reasonable efforts, which each Pledgor hereby agrees to use)
and (b) with or without legal process and with or without prior notice or demand
for performance, to take possession of the Article 9 Collateral and without
liability for trespass to the applicable Pledgor to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party under the applicable Uniform Commercial Code or
other applicable law or in equity. Without limiting the generality of the
foregoing, each Pledgor agrees that the Collateral Agent shall have the right,
subject to the mandatory requirements of applicable law, to sell or otherwise
dispose of all or any part of the Collateral at a public or private sale or at
any broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate. The Collateral
Agent shall be authorized in connection with any sale of a security (if it deems
it advisable to do so) pursuant to the foregoing to restrict the prospective
bidders or purchasers to persons who represent and agree that they are
purchasing such security for their own account, for investment, and not with a
view to the distribution or sale thereof. Upon consummation of any such sale of
Collateral pursuant to this Section 4.01, the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Pledgor, and
each Pledgor hereby waives and releases (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal that such Pledgor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

To the extent any notice is required by applicable law, the Collateral Agent
shall give the applicable Pledgors ten (10) Business Days’ written notice (which
each Pledgor agrees is reasonable notice within the meaning of Section 9-611 of
the New York UCC or its equivalent in other jurisdictions) of the Collateral
Agent’s intention to make any sale of Collateral. Such notice, in the case of a
public sale, shall

 

24



--------------------------------------------------------------------------------

state the time and place for such sale and, in the case of a sale at a broker’s
board or on a securities exchange, shall state the board or exchange at which
such sale is to be made and the day on which the Collateral, or portion thereof,
will first be offered for sale at such board or exchange. Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Collateral Agent may fix and state in the notice (if any)
of such sale. At any such sale, the Collateral, or the portion thereof, to be
sold may be sold in one lot as an entirety or in separate parcels, as the
Collateral Agent may (in its sole and absolute discretion) determine. The
Collateral Agent shall not be obligated to make any sale of any Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In the case of any sale of all or any part
of the Collateral made on credit or for future delivery, the Collateral so sold
may be retained by the Collateral Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in the event that any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in the case of any such failure, such
Collateral may be sold again upon notice given in accordance with provisions
above. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Section 4.01, any Secured Party may bid for or purchase for
cash, free (to the extent permitted by law) from any right of redemption, stay,
valuation or appraisal on the part of any Pledgor (all such rights being also
hereby waived and released to the extent permitted by law), the Collateral or
any part thereof offered for sale and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property in accordance
with Section 4.02 without further accountability to any Pledgor therefor. For
purposes hereof, a written agreement to purchase the Collateral or any portion
thereof shall be treated as a sale thereof; the Collateral Agent shall be free
to carry out such sale pursuant to such agreement and no Pledgor shall be
entitled to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Collateral Agent shall have entered into
such an agreement all Events of Default shall have been remedied and the
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may proceed by a suit or suits at
law or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 4.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

SECTION 4.02. Application of Proceeds. The Collateral Agent shall, subject to
the Intercreditor Agreements, promptly apply the proceeds, moneys or balances of
any collection or sale of Collateral, as follows:

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
in connection with such collection or sale or otherwise in connection with this
Agreement, any other Loan Document or any of the Obligations secured by

 

25



--------------------------------------------------------------------------------

such Collateral, including, without limitation, all court costs and the fees and
expenses of its agents and legal counsel, the repayment of all advances made by
the Collateral Agent hereunder or under any other Loan Document on behalf of any
Pledgor, any other costs or expenses incurred in connection with the exercise of
any right or remedy hereunder or under any other Loan Document, and all other
fees, indemnities and other amounts owing or reimbursable to the Collateral
Agent under any Loan Document in its capacity as such;

SECOND, to the payment in full of the Obligations (excluding Obligations with
respect to Secured Hedge Agreements and Secured Cash Management Agreements that
are not Designated Secured Hedge Agreements or Designated Secured Cash
Management Agreements) secured by such Collateral (the amounts so applied to be
distributed among the Secured Parties in accordance with the order of priority
set forth in Section 2.18(b) of the Credit Agreement based on respective amounts
of such Obligations owed to them on the date of any such distribution);

THIRD, to the payment in full of the Obligations in respect of Secured Hedge
Agreements and Secured Cash Management Agreements (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the respective
amounts of such Obligations owed to them on the date of any such distribution);
and

FOURTH, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

Notwithstanding the foregoing, no amount received from any Guarantor, or from
the proceeds of Collateral pledged by such Guarantor, shall be applied to any
Excluded Swap Obligations of such Guarantor.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

SECTION 4.03. Securities Act, Etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal

 

26



--------------------------------------------------------------------------------

Securities Laws might very strictly limit the course of conduct of the
Collateral Agent if the Collateral Agent were to attempt to dispose of all or
any part of the Pledged Collateral, and might also limit the extent to which or
the manner in which any subsequent transferee of any Pledged Collateral could
dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Pledged Collateral under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect. Each Pledgor
acknowledges and agrees that, in light of such restrictions and limitations, the
Collateral Agent, subject to the terms of the Intercreditor Agreements, in its
sole and absolute discretion, (a) may proceed to make such a sale whether or not
a registration statement for the purpose of registering such Pledged Collateral
or part thereof shall have been filed under the Federal Securities Laws or, to
the extent applicable, Blue Sky or other state securities laws and (b) may
approach and negotiate with a single potential purchaser to effect such sale.
Each Pledgor acknowledges and agrees that any such sale might result in prices
and other terms less favorable to the seller than if such sale were a public
sale without such restrictions. In the event of any such sale, the Collateral
Agent shall incur no responsibility or liability for selling all or any part of
the Pledged Collateral at a price that the Collateral Agent, subject to the
terms of the Intercreditor Agreements, in its sole and absolute discretion, may
in good faith deem reasonable under the circumstances, notwithstanding the
possibility that a substantially higher price might have been realized if the
sale were deferred until after registration as aforesaid or if more than a
single purchaser were approached. The provisions of this Section 4.03 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Collateral Agent sells.

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Loan Party shall be given to it in care of Intermediate
Holdings, with such notice to be given as provided in Section 9.01 of the Credit
Agreement.

SECTION 5.02. Security Interest Absolute. To the extent permitted by law, all
rights of the Collateral Agent hereunder, the Security Interest in the Article 9
Collateral, the security interest in the Pledged Collateral and all obligations
of each Pledgor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of any Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from any Loan Document,
the Intercreditor Agreements or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Pledgor in respect of the Obligations or this Agreement (other
than a defense of payment or performance).

 

27



--------------------------------------------------------------------------------

SECTION 5.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

SECTION 5.04. Binding Effect; Several Agreements. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such party and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such party, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that no party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as contemplated or permitted by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each party and may be amended, modified, supplemented, waived or
released with respect to any party without the approval of any other party and
without affecting the obligations of any other party hereunder.

SECTION 5.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.

SECTION 5.06. Collateral Agent’s Fees and Expenses; Indemnification. The parties
hereto agree that the Collateral Agent shall be entitled to reimbursement of its
expenses incurred hereunder as provided in Section 9.05 of the Credit Agreement.

(a) Without limitation of its indemnification obligations under the Loan
Documents, each Pledgor jointly and severally agrees to indemnify the Collateral
Agent and the other Indemnitees against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements (except the allocated cost of
in-house counsel), incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of, (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the

 

28



--------------------------------------------------------------------------------

parties hereto and thereto of their respective obligations hereunder and
thereunder or the consummation of the Transactions and other transactions
contemplated hereby and thereby, (ii) the use of proceeds of the Loans, or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, or to the Collateral, whether or not any Indemnitee is a party
thereto and regardless of whether or not any of the foregoing is raised or
initiated by a third party or any Pledgor or any Subsidiary of Holdings;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted primarily from the gross negligence or willful
misconduct of such Indemnitee (for purposes of this proviso only, “Indemnitee”
shall not include any agents or advisors).

(b) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 5.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any Loan Document, or any investigation made by or on behalf
of the Collateral Agent or any other Secured Party. All amounts due under this
Section 5.06 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement indemnification or
other amount requested.

(c) In no event shall the Collateral Agent be responsible or liable for any
failure or delay in the performance of its obligations under this Agreement
arising out of or caused by, directly or indirectly, forces beyond its
reasonable control, including, without limitation, strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software or hardware) services.

(d) To the fullest extent permitted by applicable law, none of the parties
hereto shall be responsible or liable to any other party or any other person or
entity for any special, indirect, consequential or punitive damages arising out
of, in connection with, or as a result of, this Agreement; provided that each
Pledgor shall indemnify and reimburse any Indemnitee for any special, indirect,
consequential or punitive damages that such Indemnitee may be liable for to the
extent otherwise reimbursable pursuant to this Section 5.06.

(e) The agreements in this Section 5.06 shall survive the resignation of the
Collateral Agent and the termination of this Agreement.

SECTION 5.07. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints the Collateral Agent the attorney-in-fact of such Pledgor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an

 

29



--------------------------------------------------------------------------------

interest. Except in the case of any matter relating to ULC Interests, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default (but subject to the Intercreditor
Agreements), with full power of substitution either in the Collateral Agent’s
name or in the name of such Pledgor, (a) to receive, endorse, assign or deliver
any and all notes, acceptances, checks, drafts, money orders or other evidences
of payment relating to the Collateral or any part thereof, (b) to demand,
collect, receive payment of, give receipt for and give discharges and releases
of all or any of the Collateral; (c) to ask for, demand, sue for, collect,
receive and give acquittance for any and all moneys due or to become due under
and by virtue of any Collateral; (d) to sign the name of any Pledgor on any
invoice or bill of lading relating to any of the Collateral; (e) to send
verifications of Accounts to any Account Debtor; (f) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise, realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (g) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (h) to notify, or to require any
Pledgor to notify, Account Debtors to make payment directly to the Collateral
Agent; and (i) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Collateral Agent were the absolute owner of
the Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Pledgor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.

SECTION 5.08. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 5.09. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent or any other Secured Party in exercising any right, power or remedy
hereunder or under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy, or any
abandonment or discontinuance of steps to enforce such a right, power or remedy,
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. The rights, powers and remedies of the Collateral Agent
and the other Secured Parties hereunder and under the Loan Documents are
cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any Pledgor therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 5.09, and then such

 

30



--------------------------------------------------------------------------------

waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default or Event of
Default, regardless of whether the Collateral Agent or any other Secured Party
may have had notice or knowledge of such Default or Event of Default at the
time. No notice or demand on any Pledgor in any case shall entitle any Pledgor
to any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Pledgor or Pledgors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.08 of the Credit Agreement.

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY LOAN DOCUMENT. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 5.10.

SECTION 5.11. Severability. In the event any one or more of the provisions
contained in this Agreement or any Loan Document should be held invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 5.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 5.04. Delivery of an executed counterpart to this Agreement
by facsimile or other electronic transmission shall be as effective as delivery
of a manually signed original.

SECTION 5.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

31



--------------------------------------------------------------------------------

SECTION 5.14. Jurisdiction; Consent to Service of Process. Subject to clause
(e) of the following sentence, all judicial proceedings brought against any
party arising out of or relating to this Agreement, any Loan Document or any of
the Obligations shall be brought in any state or federal court of competent
jurisdiction in the State, County and City of New York, including the Bankruptcy
Court. By executing and delivering this Agreement, each party hereto, for itself
and in connection with its properties, irrevocably (a) accepts generally and
unconditionally the exclusive jurisdiction and venue of such courts (other than
with respect to actions by the Collateral Agent in respect of rights under any
Security Document governed by laws other than the laws of the State of New York
or with respect to any Collateral subject thereto); (b) waives any defense of
forum non conveniens; (c) agrees that service of all process in any such
proceeding in any such court may be made by registered or certified mail, return
receipt requested, to the applicable parties at its address provided in
accordance with Section 5.01; (d) agrees that service as provided in clause
(c) above is sufficient to confer personal jurisdiction over the applicable
party in any such proceeding in any such court, and otherwise constitutes
effective and binding service in every aspect; and (e) agrees that the
Collateral Agent and the other Secured Parties retain the right to serve process
in any other manner permitted by law or to bring proceedings against any Pledgor
in the courts of any other jurisdiction in connection with the exercise of any
rights under any Security Document or the enforcement of any judgment.

SECTION 5.15. Termination or Release. (a) This Agreement, the pledges made
herein, the Security Interest and all other security interests granted hereby,
and all other Security Documents securing the Obligations, shall automatically
terminate as of the Termination Date. In connection with such termination, the
Collateral Agent shall do or cause to be done all acts reasonably necessary to
release all such security interests as soon as is reasonably practicable.

(b) A Subsidiary Loan Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Loan
Party shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Loan
Party ceases to be a Subsidiary or otherwise ceases to be a Pledgor; provided
that the Required Lenders shall have consented to such transaction (to the
extent such consent is required by the Credit Agreement) and the terms of such
consent did not provide otherwise.

(c) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Pledgor, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

(d) If any of the Collateral shall become subject to the release provisions set
forth in Section 2.4 of the DIP Intercreditor Agreement or Section 9.18 of the
Credit Agreement, such Collateral shall be automatically released from the
security interest in such Collateral to the extent provided therein.

 

32



--------------------------------------------------------------------------------

(e) There shall be an automatic release of the Lien hereunder on any property
and assets of any Pledgor that would constitute ABL-Priority Collateral but is
at such time not subject to a Lien securing ABL Obligations, other than any
assets or property that cease to be subject to a Lien securing ABL Obligations
in connection with a release or discharge by or as a result of payment in full
and termination of the ABL Obligations; provided that, if such property and
assets are subsequently subject to a Lien securing ABL Obligations (other than
Excluded Property), such property and assets shall subsequently constitute
Collateral hereunder.

(f) In connection with any termination or release pursuant to this Section 5.15,
the Collateral Agent shall execute and deliver to any Pledgor, at such Pledgor’s
expense, all documents that such Pledgor shall reasonably request to evidence
such termination or release (including Uniform Commercial Code termination
statements), and will duly assign and transfer to such Pledgor such of the
Pledged Collateral that may be in the possession of the Collateral Agent and has
not theretofore been sold or otherwise applied or released pursuant to this
Agreement. Any execution and delivery of documents pursuant to this Section 5.15
shall be without recourse to or warranty by the Collateral Agent.

For the avoidance of doubt, no Lien on any asset or property of a Pledgor
created hereunder to secure the Obligations shall be released hereunder unless
the release of such Lien is permitted by and pursuant to this Section 5.15.

SECTION 5.16. Additional Subsidiary Loan Parties. Upon execution and delivery by
the Collateral Agent and any Subsidiary that is required to become a party
hereto by Section 5.10 of the Credit Agreement or the Collateral and Guarantee
Requirement of the Credit Agreement of an instrument in the form of Exhibit I
hereto, such subsidiary shall become a Subsidiary Loan Party and a Pledgor
hereunder with the same force and effect as if originally named as a Subsidiary
Loan Party and a Pledgor herein. The execution and delivery of any such
instrument shall not require the consent of any other party to this Agreement.
The rights and obligations of each party to this Agreement shall remain in full
force and effect notwithstanding the addition of any new Subsidiary Loan Party
to this Agreement.

SECTION 5.17. ABL Loan Documents. The Collateral Agent acknowledges and agrees,
on behalf of itself and each other Secured Party, that (i) the ABL Obligations
are secured by liens on the ABL-Priority Collateral that are senior in priority
to the liens on such ABL-Priority Collateral that secures the Obligations as
provided in the DIP Intercreditor Agreement and (ii) any provision of this
Agreement to the contrary notwithstanding, until the Discharge (as defined in
the DIP Intercreditor Agreement) of such ABL Obligations, the Pledgors shall not
be required to act or refrain from acting pursuant to this Agreement or with
respect to any ABL-Priority Collateral in any manner that would result in a
default under the terms and provisions of the ABL Loan Documents (as defined in
the DIP Intercreditor Agreement).

 

33



--------------------------------------------------------------------------------

SECTION 5.18. General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other applicable Security Documents, each
Secured Party (whether or not a signatory hereto) shall be deemed irrevocably
(a) to consent to the appointment of the Collateral Agent as its agent hereunder
and under such other Security Documents, (b) to confirm that the Collateral
Agent shall have the authority to act as the exclusive agent of such Secured
Party for the enforcement of any provision of this Agreement and such other
Security Documents against any Pledgor, the exercise of remedies hereunder or
thereunder and the giving or withholding of any consent or approval hereunder or
thereunder relating to any Collateral or any Pledgor’s obligations with respect
thereto, (c) to agree that it shall not individually take any action to enforce
any provisions of this Agreement or any other Security Document against any
Pledgor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement, the Intercreditor Agreements or such other Security Document and
(d) to agree to be bound by the terms of this Agreement, the Intercreditor
Agreements and such other Security Documents.

SECTION 5.19. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender, each of their respective Affiliates and each other
Secured Party is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set-off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender, such Affiliate or such
other Secured Party to or for the credit or the account of any party to this
Agreement against any of and all the obligations of such party now or hereafter
existing under this Agreement owed to such Lender, such Affiliate or such other
Secured Party, irrespective of whether or not such Lender, such Affiliate or
such other Secured Party shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender, or other
Secured Party under this Section 5.19 are in addition to other rights and
remedies (including other rights of set-off) that such Lender, or such other
Secured Party may have.

SECTION 5.20. Conflicts. In the event of any conflict between the terms of the
DIP Intercreditor Agreement and the terms of this Agreement, except insofar as
this Agreement relates to ULC Interests (including, without limitation,
Section 2.06), the terms of the DIP Intercreditor Agreement shall govern.

[Remainder of page intentionally left blank; signature pages follow.]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC. By:  

/s/ William H. Carter

Name:   William H. Carter Title:   Executive Vice President and Chief Financial
Officer MOMENTIVE PERFORMANCE MATERIALS INC. By:  

/s/ William H. Carter

Name:   William H. Carter Title:   Executive Vice President and Chief Financial
Officer

[Signature Page to Non-ABL Priority Collateral Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS USA INC. By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Senior Vice President and Treasurer MOMENTIVE
PERFORMANCE MATERIALS WORLDWIDE INC. By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Senior Vice President, Chief Financial Officer
and Treasurer MOMENTIVE PERFORMANCE MATERIALS QUARTZ, INC. By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Senior Vice President and Treasurer MPM
SILICONES, LLC By: Momentive Performance Materials USA Inc., its sole member  
By:  

/s/ George F. Knight

  Name:   George F. Knight   Title:   Senior Vice President and Treasurer
MOMENTIVE PERFORMANCE MATERIALS SOUTH AMERICA INC. By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Senior Vice President and Treasurer

[Signature Page to Non-ABL Priority Collateral Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS CHINA SPV INC. By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Senior Vice President, Chief Financial Officer
and Treasurer

[Signature Page to Non-ABL Priority Collateral Agreement]



--------------------------------------------------------------------------------

JUNIPER BOND HOLDINGS I LLC By:   Momentive Performance Materials Inc., its sole
member   By:  

/s/ William H. Carter

  Name:   William H. Carter   Title:   Executive Vice President and Chief
Financial Officer JUNIPER BOND HOLDINGS II LLC By:   Momentive Performance
Materials Inc., its sole member   By:  

/s/ William H. Carter

  Name:   William H. Carter   Title:   Executive Vice President and Chief
Financial Officer JUNIPER BOND HOLDINGS III LLC By:   Momentive Performance
Materials Inc., its sole member   By:  

/s/ William H. Carter

  Name:   William H. Carter   Title:   Executive Vice President and Chief
Financial Officer JUNIPER BOND HOLDINGS IV LLC By:   Momentive Performance
Materials Inc., its sole member   By:  

/s/ William H. Carter

  Name:   William H. Carter   Title:   Executive Vice President and Chief
Financial Officer

[Signature Page to Non-ABL Priority Collateral Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent By:  

/s/ Charles O. Freedgood

Name:   Charles O. Freedgood Title:   Managing Director

[Signature Page to Non-ABL Priority Collateral Agreement]



--------------------------------------------------------------------------------

Schedule I to the

Collateral Agreement

SUBSIDIARY LOAN PARTIES

 

1. Momentive Performance Materials USA Inc.

 

2. Momentive Performance Materials Worldwide Inc.

 

3. Momentive Performance Materials Quartz, Inc.

 

4. Momentive Performance Materials South America Inc.

 

5. Momentive Performance Materials China SPV Inc.

 

6. Juniper Bond Holdings I LLC

 

7. Juniper Bond Holdings II LLC

 

8. Juniper Bond Holdings III LLC

 

9. Juniper Bond Holdings IV LLC

 

10. MPM Silicones, LLC



--------------------------------------------------------------------------------

Schedule II to the

Collateral Agreement

COMMERCIAL TORT CLAIMS

 

1. MPM Silicones, LLC submitted a demand to Union Carbide Corporation for
reimbursement of costs incurred and to be incurred in connection with the
investigation and remediation of certain environmental contamination at MPM
Silicones, LLC’s site in Sistersville, West Virginia. MPM Silicones, LLC has
filed a CERCLA cost recovery action against Union Carbide Corporation to recover
past and future remediation costs. Union Carbide Corporation and MPM Silicones,
LLC are discussing a possible settlement. The case is currently in the discovery
phase.



--------------------------------------------------------------------------------

Schedule III to the

Collateral Agreement

PLEDGED STOCK; PLEDGED DEBT SECURITIES

Pledged Stock

 

Registered Owner

 

Issuer

 

Total Number and

Class of Equity

Interest

 

Certificate No.

(if applicable)

 

Percentage

of

Equity

Interests

Pledged

Momentive Performance Materials Holdings Inc.   Momentive Performance Materials
Inc.   100 shares of common stock   1   100% Momentive Performance Materials
Inc.   Momentive Performance Materials USA Inc.   100 shares of common stock   1
  100% Momentive Performance Materials Inc.   Momentive Performance Materials
Worldwide Inc.   100 shares of common stock   1   100% Momentive Performance
Materials Inc.   Juniper Bond Holdings I LLC   N/A   Uncertificated   100%
Momentive Performance Materials Inc.   Juniper Bond Holdings II LLC   N/A  
Uncertificated   100% Momentive Performance Materials Inc.   Juniper Bond
Holdings III LLC   N/A   Uncertificated   100% Momentive Performance Materials
Inc.   Juniper Bond Holdings IV LLC   N/A   Uncertificated   100% Momentive
Performance Materials Worldwide Inc.   Momentive Performance Materials Asia
Pacific Pte. Ltd.   35,910,000 ordinary shares   11   65% Momentive Performance
Materials Inc.   Momentive Performance Materials China SPV Inc.   100 shares of
common stock   2   100%

Momentive Performance Materials Worldwide Inc.

 

Momentive Performance Materials China SPV Inc.

  Momentive Performance Materials Industria de Silicones Ltda  

Momentive Performance Materials Worldwide Inc. holds 38,387,585 quotas.

 

Momentive Performance Materials China SPV Inc. holds 1 quota.

  Uncertificated   65% (as held by each entity and aggregate) Momentive
Performance Materials Worldwide Inc.   Momentive Performance Materials Japan LLC
  N/A   Uncertificated   65% Momentive Performance Materials Worldwide Inc.  
Momentive Performance Materials Pte. Ltd.   36,893,105 ordinary shares   3, 4,
5, 6, 7, 8   65% Momentive Performance Materials Worldwide Inc.   Momentive
Performance Materials Nova Scotia ULC   100 shares of common stock   3, 4   65%



--------------------------------------------------------------------------------

Momentive Performance Materials USA Inc.   Momentive Performance Materials
Quartz, Inc.   1,000 shares of common stock   3   100%

Momentive Performance Materials Worldwide Inc.

 

Momentive Performance Materials China SPV Inc.

  Momentive Performance Materials S. de R.L. de C.V.  

Momentive Performance Materials Worldwide Inc. holds 1 equity quota representing
99.99% interest.

 

Momentive Performance Materials China SPV Inc. holds 1 equity quota representing
0.01% interest.

  Uncertificated   65% (as held by each entity and aggregate) Momentive
Performance Materials USA Inc.   Momentive Performance Materials South America
Inc.   100 shares of common stock   2   100%

Momentive Performance Materials Worldwide Inc.

 

Momentive Performance Materials China SPV Inc.

  Momentive Services S. de R.L. de C.V.  

Momentive Performance Materials Worldwide Inc. holds 1 equity quota representing
99.9% interest.

 

Momentive Performance Materials China SPV Inc. holds 1 equity quota representing
0.1% interest.

  Uncertificated   65% (as held by each entity and aggregate) Momentive
Performance Materials USA Inc.   MPM Silicones, LLC   N/A   Uncertificated  
100% Momentive Performance Materials Worldwide Inc.   Nautilus Pacific Two Pte.
Ltd.   413,901,001 ordinary shares   9, 10, 11, 12   65% Momentive Performance
Materials China SPV Inc.   Nautilus Pacific Four Pte. Ltd.   51,125,001 ordinary
shares   4, 5, 6   65% Momentive Performance Materials Worldwide Inc.  
Momentive Performance Materials GmbH   3 shares   Uncertificated   65%



--------------------------------------------------------------------------------

Pledged Debt Securities

 

Securities

 

Issuer

 

Holder

 

Initial Principal

Amount

Global Intercompany Note   Pledgors and certain subsidiaries of Intermediate
Holdings   Pledgors and certain subsidiaries of Intermediate Holdings   Amounts
outstanding from time to time



--------------------------------------------------------------------------------

Schedule IV to the

Collateral Agreement

INTELLECTUAL PROPERTY

To be delivered with 15 days after the DIP Closing Date



--------------------------------------------------------------------------------

Schedule V to the

Collateral Agreement

FILING OFFICES

 

Entity

  

Filing Office

Momentive Performance Materials Holdings Inc.    Delaware Secretary of State
Momentive Performance Materials Inc.    Delaware Secretary of State Momentive
Performance Materials USA Inc.    Delaware Secretary of State Momentive
Performance Materials Worldwide Inc.    Delaware Secretary of State Momentive
Performance Materials Quartz, Inc.    Delaware Secretary of State Momentive
Performance Materials South America Inc.    Delaware Secretary of State
Momentive Performance Materials China SPV Inc.    Delaware Secretary of State
Juniper Bond Holdings I LLC    Delaware Secretary of State Juniper Bond Holdings
II LLC    Delaware Secretary of State Juniper Bond Holdings III LLC    Delaware
Secretary of State Juniper Bond Holdings IV LLC    Delaware Secretary of State
MPM Silicones, LLC    New York Department of State



--------------------------------------------------------------------------------

Exhibit I to the

Collateral Agreement

SUPPLEMENT NO. [—], dated as of [—], 20[—][—] (this “Supplement”), to the
Collateral Agreement, dated as of April 15, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC., a Delaware
corporation (“Holdings”), MOMENTIVE PERFORMANCE MATERIALS INC., a Delaware
corporation (“Intermediate Holdings”), each Subsidiary from time to time party
thereto and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as collateral agent (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”) for the Secured Parties.

A. Reference is made to the Senior Secured Debtor-in-Possession Term Loan
Agreement, dated as of April 15, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Holdings,
Intermediate Holdings, Momentive Performance Materials USA Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto,
JPMorgan, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Administrative Agent”)
and as Collateral Agent, and the other parties named therein.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Collateral
Agreement, as applicable.

C. The Pledgors have entered into the Collateral Agreement pursuant to the
requirements set forth in the Credit Agreement. Section 5.16 of the Collateral
Agreement provides that additional Subsidiaries may become Pledgors under the
Collateral Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Pledgor under the Collateral Agreement.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 5.16 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Pledgor under the Collateral
Agreement with the same force and effect as if originally named therein as a
Pledgor and the New Subsidiary hereby (a) agrees to all the terms and provisions
of the Collateral Agreement applicable to it as a Pledgor thereunder and
(b) represents and



--------------------------------------------------------------------------------

warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct in all material respects on and as of the date
hereof. In furtherance of the foregoing, the New Subsidiary, as security for the
payment and performance in full of the Obligations, does hereby create and grant
to the Collateral Agent and its successors and assigns, for the ratable benefit
of the Secured Parties and their successors and assigns, a security interest in
and Lien on all of the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the Collateral Agreement) of the New Subsidiary. Each
reference to a “Pledgor” in the Collateral Agreement shall be deemed to include
the New Subsidiary. The Collateral Agreement is hereby incorporated herein by
reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of each of the New Subsidiary and the Collateral Agent. Delivery
of an executed signature page to this Supplement by facsimile or other
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) subject to
the exclusions set forth in Sections 2.01(a) and (b) of the Collateral
Agreement, Schedule I attached hereto correctly sets forth, as of the date
hereof, (i) the percentage of the issued and outstanding units of each class of
the Equity Interests of the issuer thereof represented by the Pledged Stock now
owned by the New Subsidiary and (ii) all debt securities and promissory notes or
instruments evidencing Indebtedness now owned by the New Subsidiary, in each
case under this clause (ii), pledged under the Collateral Agreement and in an
aggregate principal amount in excess of $5.0 million; (b) set forth in Schedule
II attached hereto is a true and correct schedule of any and all material
Intellectual Property now owned by the New Subsidiary; and (c) set forth under
its signature hereto is the true and correct legal name of the New Subsidiary,
its jurisdiction of organization and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Collateral Agreement) be in writing and given as
provided in Section 5.01 of the Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable documented fees, disbursements and other charges of counsel for
the Collateral Agent.

[Remainder of page intentionally left blank; signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[NAME OF NEW SUBSIDIARY] By:  

 

Name:   Title   Legal Name: Jurisdiction of organization: Location of chief
executive office:

[Signature Page to Supplement to Collateral Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent By:  

 

Name:   Title  

[Signature Page to Supplement to Collateral Agreement]



--------------------------------------------------------------------------------

Schedule I

to Supplement No.      to the

Collateral Agreement

PLEDGED STOCK; PLEDGED DEBT SECURITIES

Pledged Stock

 

Number of Issuer Certificate

 

Registered Owner

 

Number and Class

of Equity Interest

 

Percentage of

Equity Interests

                                   

Pledged Debt Securities

 

Securities

 

Issuer

 

Lender

 

Initial Principal

Amount

                                   



--------------------------------------------------------------------------------

Schedule II

to Supplement No.      to the

Collateral Agreement

INTELLECTUAL PROPERTY